DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al. (US 2018/0123078).

Regarding claim 1, Byun discloses an organic light-emitting diode (OLED) display device comprising:
a substrate in which a pixel area and a non-pixel area are defined (100, Fig. 2 and paragraph 0035);
an auxiliary electrode (120, Fig. 2 and paragraph 0038) formed on the substrate;
a buffer film (125, Fig. 2 and paragraph 0044) covering the auxiliary electrode;
an active interconnection line (171, Fig. 2 and paragraph 0055) formed on the buffer film;
an auxiliary interconnection line (172, Fig. 2 and paragraph 0055) that extends through the buffer film and connects an end of the active interconnection line to the auxiliary electrode;
a first passivation film (175, Fig. 2 and paragraph 0063) covering the auxiliary interconnection line and having a contact hole that is formed through the first passivation film and in which an undercut structure is formed such that the active interconnection line is exposed through the undercut structure (C, Fig. 2 and paragraph 0065); and
a light-emitting element comprising a first electrode (180, Fig .2 and paragraph 0068), an emissive layer (210, Fig 2 and paragraph 0078), and a second electrode (220, Fig. 2 and paragraph 0078) that are sequentially stacked on the first passivation film within the pixel area,
wherein the second electrode (220, Fig. 2) extends into the non-pixel area so that the second electrode is connected to a portion of the active interconnection line (171, Fig. 2), the portion being exposed through the undercut structure within the through hole (C, Fig. 2 and paragraph 0086).

Regarding claim 2, Byun further discloses wherein the second electrode (220, Fig. 2) extends along an upper surface of the active interconnection line and reaches a position within the undercut structure, thereby being connected with the auxiliary interconnection line within the undercut structure (Fig. 2 and paragraph 0086).

Regarding  claim 3, Byun further discloses wherein a portion of the first passivation film protrudes from a wall surface of the contact hole and projects out over the active interconnection line within the contact hole such that the first passivation film partially overlaps the active interconnection line when viewed from above, and
the emissive layer is not formed on an upper surface of a portion of the active interconnection line, the portion overlapping the first passivation film (175, Figs. 2, 4D).

Regarding claim 4, Byun further discloses further comprising a driving transistor that is formed on the substrate and which drives the light-emitting element,
wherein the driving transistor comprises a gate electrode and a drain electrode that is electrically connected to the first electrode of the light-emitting element, and
the gate electrode, the drain electrode, and the auxiliary interconnection line are formed in the same process step (Fig. 2 and paragraph 0045).
	
Regarding claim 5, Byun further discloses further comprising an auxiliary substrate provided with a color filter, the auxiliary substrate being bonded to the substrate by a filler (paragraph 0089).

Regariding claim 6, Byun further discloses wherein an upper end of the undercut structure is defined by a lower surface of the passivation film (175, Figs. 2 and 4D).

Regarding claim 7, Byun further discloses wherein a portion of the first passivation film (175, Figs. 2, 4D) protrudes from a wall surface of the contact hole and projects out over the active interconnection line within the contact hole such that the first passivation film partially overlaps the active interconnection line when viewed from above, and
the second electrode extends to cover an upper surface of another portion of the active interconnection line, the another portion overlapping the first passivation film when viewed from above (220, Fig. 2A).

Regarding claim 8, Byun further discloses a second passivation film that is formed to fill the undercut structure (paragraph 0088).

Regarding claim 9, Byun discloses a method of manufacturing an organic light-emitting diode (OLED) display device, the method comprising:
forming an auxiliary electrode on a substrate in which a pixel area and a non-pixel area are defined;
forming a buffer film to cover the auxiliary electrode;
forming an active interconnection film on the buffer film;
forming an auxiliary interconnection line formed to pass through the buffer film and configured to connect at least one of the auxiliary electrode to the active interconnection line;
forming a passivation film covering the auxiliary interconnection line;
etching the passivation film within the non-pixel area so that a portion of the auxiliary interconnection line is exposed;
forming a contact hole by partially etching the exposed auxiliary interconnection line such that an undercut structure occurs within the contact hole; and
forming a light-emitting element comprising a first electrode, an emissive layer, and a second electrode that are sequentially formed on the passivation film,
wherein the second electrode extends into the non-pixel area to be connected to the active interconnection line exposed through the undercut structure (Figs. 2, 4A-G and paragraphs 0045-0087).

Regarding claim 10, Byun further discloses wherein the forming of the active interconnection line comprises:
forming an active pattern made of a silicon-based semiconductor or an oxide-based semiconductor on the buffer film; and
performing a plasma treatment process or a heat treatment process on the active pattern so that the oxide-based semiconductor becomes conductive (Fig. 2 and paragraphs 0045-0087).

Regarding claim 11, Byun further discloses wherein the second electrode extends along an upper surface of the active interconnection line to enter into the undercut structure such that the second electrode is connected to the auxiliary interconnection line (Fig. 2 and paragraph 0086).

Regarding claim 12, Byun further discloses further comprising forming a driving transistor that drives the light-emitting element on the substrate,
wherein the driving transistor comprises a gate electrode and a drain electrode electrically connected to the first electrode, and
the gate electrode, the drain electrode, and the auxiliary interconnection line are formed in the same process step (Fig. 2 and paragraphs 0045-0087).

Regarding claim 13, Byun further discloses wherein a portion of the passivation film (175, Fig. 4D) projects out over the active interconnection line within the contact hole such that the passivation film overlaps the active interconnection line when viewed from above, and
the second electrode (220, Fig. 4G) extends along an upper surface of the active interconnection line that overlaps the passivation film when viewed from above (paragraphs 0125-.

Regarding claim 14, Byun further discloses bonding an auxiliary substrate provided with a color filter to the substrate, the color filter being disposed to the substrate (paragraph 0089).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        7/2/22